Dissenting Opinion by
Judge Rogers :
Section 19 of the Local Tax Collection Law, Act of May 25, 1945, P.L. 1050 as amended, 72 P.S. §5511.19 provides:
In case any person who is the owner of real estate neglects or refuses to pay any tax levied against such real property, the tax collector of such taxes may any time thereafter notify in writing the tenant in possession of any such real property, that the owner thereof has failed to pay such tax, and request the payment of such tax together with any penalties and interest due thereon by such tenant out of any rent money then due and owing, or thereafter to become due and owing to such delinquent taxpayer. Upon receipt of such notice from the tax collector, the tenant in possession of any such real property shall deduct from any rent that is then, or may thereafter become due and owing to such delinquent owner, the amount of such delinquent tax and the penalties and interest due thereon, and pay the same over to the collector of such taxes. The proper receipt for such taxes and penalties and interest, if any, paid to the tax collector by any tenant shall be a good and sufficient voucher to offset any claim that such delinquent taxpayer may have against such tenant for any rent to the amount thereof.
*359The Act makes no provision for inquiry of any kind into the basis for the local tax collector’s claim.
In Commissioner v. Shapiro, 424 U.S. 614 (1976), the Supreme Court held that under an exception to the Anti-Injunction Act U.S.C. §7421 (a)), a jeopardy assessment and levy by the Internal Revenue Service could be enjoined if it was clear that the government could not ultimately prevail on its claim and if the taxpayer could allege and prove that he would suffer irreparable injury if the injunction were not granted. One of the questions confronted by the Court in Commissioner v. Shapiro, supra, was whether the interest of the government in the prompt receipt of tax revenues was so compelling as to justify the seizure of the taxpayer’s property without any kind of inquiry into the basis for the government’s claim. The Court found in the mentioned exception to the Anti-Injunction Act a statutory basis for the taxpayer’s challenge by suit seeking to restrain the summary seizure of his assets. It was not, therefore, required to decide whether the procedures for jeopardy assessment and levy failed to provide due process. Mr. Justice White for the Court wrote, however, with regard to this issue:
We have often noted that, in resolving a claimed violation of procedural due process, a careful weighing of the respective interests is required, Goss v. Lopez, 419 U.S. 565, 579, 42 L.Ed. 2d 725, 95 S.Ct. 729 (1975); and we have noted that the Glovernment’s interest in collecting the revenues is an important one, Fuentes v. Shevin, 407 U.S. 67, 92, 32 L.Ed. 2d 556, 92 S.Ct. 1983 (1972). This interest is clearly sufficient to justify seizure of a taxpayer’s assets without a preseizure hearing. Fuentes v. Shevin, supra, and to remove any need to subject the Commissioner to the burden of an inquiry into *360the basis for his assessment absent factual allegations of irreparable injury by the taxpayer. Phillips v. Commissioner, 283 U.S. 589, 595-597, 75 L.Ed. 1289, 51 S.Ct. 608 (1931). However, it is very doubtful that the need to collect the revenues is a sufficient reason to justify seizure causing irreparable injury without a prompt post-seizure inquiry of any kind into the Commissioner’s basis for his claim.
The taxpayer has no right to start a proceeding before the Tax Court for 60 days following a jeopardy seizure; the IRS may under the statute wait 60 days before it issues the deficiency notice which gives the taxpayer his ‘ticket to the Tax Court.’ 26 U.S.C. §6861 [26 U.S.C.S. §6861]. The record does not indicate how quickly a hearing on the merits can be obtained there. Preliminary relief is not there available. Nothing Ave hold today, of course, Avould prevent the Government from providing an administrative or other forum outside the Art. TTI judicial system for whatever preliminary inquiry is to be made as to the basis for a jeopardy assessment and levy.
Commissioner v. Shapiro, 424 U.S. at 631, n. 12.
This statement clearly says to me that the statute before us in this case, which enables a local tax collector to seize a property owner’s rents without inquiry of any kind into the basis of the municipality’s claim, fails to provide procedural due process.
Section 518.1 of The General County Assessment Law, Act of May 22, 1933, P.L. 853, as amended, 72 P.S. §5020-518.1 and Section 9 of the Act of June 26, 1931, P.L. 1379, as amended, 72 P.S. §5350, cited by the majority and affording the property owner the right to appeal the valuation of his property for local tax *361purposes do not meet the appellant’s objection that its rents have been seized without hearing or opportunity to be heard—even to complain that it doesn’t owe the taxes. More germane is the Act of May 21, 1943, P.L. 349, as amended, 72 P.S. §§5566(b), 5566(c), affording the taxpayer the right to make written claim for taxes voluntarily or involuntarily paid but not legally due and permitting suit in assumpsit in the event of a refusal of the claim. This procedure is hardly the “prompt post-seizure inquiry” to which the Supreme Court alludes. The statute here in question does not comport with contemporary concepts of procedural due process. See North Georgia Finishing, Inc. v. DiChem, Inc., 419 U.S. 601 (1975). Compare Mitchell v. W. T. Grant Company, 416 U.S. 600 (1974).
I therefore respectfully dissent. I would hold that Section 19 of the Local Tax Collection Act is unconstitutional and I would reverse the order below and enjoin the threatened summary seizure of the appellant’s rents.
Judge Blatt concurs in this dissent.